Citation Nr: 1538183	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  10-46 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of zero percent for acne.  

2.  Entitlement to an initial rating in excess of 20 percent for lumbar spine degenerative joint disease. 

3.  Whether new and material evidence has been received to reopen service connection for a psychiatric disorder to include adjustment disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from January 1990 to December 1993.  

This matter comes to the Board of Veterans' Appeals (Board) from a rating decision dated in May 2010 by the Regional Office (RO) in Roanoke, Virginia.  A January 2014 rating decision granted service connection for right and left leg numbness and assigned 20 percent ratings to each leg from March 1, 2013.  

The issue of entitlement to a higher initial rating acne is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the service-connected lumbar spine degenerative joint disease is manifested by pain; forward flexion limited to 50 degrees with pain; and functional loss and impairment manifested by less movement than normal, excess fatigability, pain on movement, and interference with sitting, standing, or weight bearing; without findings of ankylosis of the entire thoracolumbar spine, or incapacitating episodes due to the disc disease lasting a duration of at least 4 weeks during any 12 month period. 

2.  The service-connected left and right leg numbness is productive of moderate incomplete paralysis or impairment.    

3.  In a March 2004 decision, the RO denied service connection for a psychiatric disorder to include adjustment disorder and a suicide attempt on the basis that there was no evidence of a current psychiatric disability.  The Veteran was notified of this decision and she did not file a timely appeal.     

4.  Evidence received since the March 2004 decision is not new, and in conjunction with previously considered evidence does not relate to an unestablished fact that is necessary to substantiate the claim for service connection for a psychiatric disorder.   


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a disability rating in excess of 20 percent for the lumbar spine degenerative joint disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5235-5243 (2015).  

2.  The March 2004 decision to deny service connection for a psychiatric disorder is final.  38 U.S.C.A. §7105 (West 2014); 38 C.F.R. §§ 20.1103, 20.1104 (2015). 

3.  The evidence received subsequent to the March 2004 decision is not new and material to reopen service connection for a psychiatric disorder.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met its duty to notify the Veteran.  Service connection for degenerative joint disease of the lumbar spine was granted in the May 2010 decision.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  Therefore, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The RO provided notice letters to the Veteran in July 2009 and December 2009, prior to the initial adjudication of the claim.  Moreover, it has not been argued that appropriate notice was not provided; and neither the Veteran, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of the claim at this time is warranted. 

For applications to reopen a claim based on new and material evidence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  This notice was provided to the Veteran in July 2009, prior to the initial adjudication of the claim.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of her claims.  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds the duty to notify provisions have been fulfilled, and any defective notice is nonprejudicial to the Veteran and is harmless.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  VA treatment records dated from 2003 to 2015 from the VA healthcare system have been associated with the file.  Treatment records from Kaiser dated from 1997 to 2003 have been associated with the file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  

The Veteran underwent VA examinations in 2010 and 2015 to obtain medical evidence as to the nature and severity of the service-connected lumbar spine disability.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examination reports are fully descriptive, and address the criteria necessary to effectively evaluate the Veteran's service-connected disability.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The duty to provide a medical examination and/or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).  Since the claim to reopen service connection for a psychiatric disorder is not reopened, as discussed below, there is no duty to afford the Veteran an examination.   

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  

2.  Higher Initial Rating for Lumbar Spine Degenerative Joint Disease

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where there is a question as to which of two evaluations (ratings) shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Court has held that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (the Court noted a distinction between claims stemming from an original rating versus increased rating).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The factors involved in evaluating, and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that, in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.  

In Mitchell, the Court explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011);

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

It is the defined and consistently applied policy of the VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  Any reasonable doubt regarding the degree of disability is resolved in favor of a veteran.  See 38 C.F.R. § 4.3.

Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or segmental instability; Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic Code 5242,  Degenerative arthritis of the spine; are rated under the following new general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2013).  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id. 

A 40 percent evaluation will be assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1):  Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (4):  Round each range of motion measurement to the nearest five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2013).  

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013). 

Under Diagnostic Code 5243, a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id. 

A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id. 

Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

Analysis

A 20 percent rating was assigned to the service-connected lumbar spine disability from July 16, 2009 based upon findings of limitation of forward flexion of the thoracolumbar spine to less than 60 degrees.  See the May 2010 rating decision.  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 20 percent for the service-connected lumbar spine disability for the entire appeal period.  The evidence shows that the service-connected lumbar spine disability has been principally manifested by chronic pain; findings of forward flexion limited to 55 degrees with pain; and functional loss and impairment manifested by pain, less movement than normal, excess fatigability, pain on movement, and interference with sitting, standing, and weightbearing.  See the February 2015 VA examination report.  

The February 2015 VA examination report indicates that the Veteran stated that her back was always weak, sore, and achy.  The Veteran stated that she had muscle spasms to the point of non-use of the back; she could not bend, move, or get out of bed.  Physical examination revealed that forward flexion of the lumbar spine was to 55 with pain beginning at 50 degrees.  There was no additional limitation of motion with repetitive use testing.  The examination report indicates that the functional impairment due to the lumbar spine disability is manifested by pain, less movement than normal, excess fatigability, pain on movement, and interference with sitting, standing, and weightbearing.  There was no guarding or muscle spasm of the thoracolumbar spine.  Muscle strength in the lower extremities were all normal (5/5).  There was no muscle atrophy.  It was noted that the impact of the thoracolumbar spine condition on the claimant's ability to work is pain aggravated by sitting for long time, standing, and difficulty bending.

The April 2010 VA examination report indicates that the Veteran reported that she had limitation in walking because of her spine disability.  She stated that on average, she can walk 2 miles.  The Veteran reported having the following symptoms: stiffness, fatigue, spasms, decreased motion, paresthesia, and numbness.  She reported having weakness of the spine and leg and bowel problems but she did not experience any bladder problems.  She stated that she had constant pain in the back, spine, and leg.  She stated that the pain traveled down the leg and the pain level was severe.  The pain was exacerbated by physical activity and stress and it was relieved by Flexeril.  During the flare ups, she experienced functional impairment which is described as: cannot stand up straight normally and cannot straighten out the back.  The Veteran indicated that she was not receiving any treatment for her spine disability and she has never had any surgery.  The Veteran stated that her lumbar spine disability has not resulted in any incapacitation in the past 12 months.  The Veteran reported having difficulty with strenuous activity due to pain and weakness.  

Physical examination revealed that posture and gait was normal.  Examination revealed no evidence of radiating pain on movement.  Muscle spasm was absent.  No tenderness was noted.  There was guarding of movement on flexion.  Spinal contour was preserved, though there was guarding.  Guarding did not produce an abnormal gait.  Examination did not reveal any weakness.  Muscle tone and musculature were normal.  There was negative straight leg raising.  Range of motion testing revealed flexion to 50 degrees.  All other planes were normal.  Neurological testing revealed no sensory deficits.  There was no lumbosacral motor weakness.  The lower extremities reveal no pathological reflexes.  There were no signs of lumbar intervertebral disc syndrome with chronic and permanent nerve root involvement.  X-ray examination revealed degenerative arthritis of the lumbar spine.  The effect of the lumbar spine disability on the Veteran's usual occupation was significant functional impairment due to chronic pain and weakness and the effect on daily activities is to avoid strenuous physical activity, prolonged standing, walking, weight lifting, and carrying. 

The Board finds that the service-connected lumbar spine disability more nearly approximates the criteria for a 20 percent rating based upon the range of motion of the lumbar spine and has not, for any period, more nearly approximated the criteria for a higher disability rating of 40 percent.  The weight of the evidence shows that there is forward flexion of the lumbar spine beyond 30 degrees.  Upon VA examinations in April 2010 and February 2015, forward flexion of the lumbar spine was to 50 and 55 degrees and pain began at 50 degrees.  There are no objective findings of ankylosis of the lumbar spine.  Ankylosis was not detected on any VA examination.  Thus, the criteria for a rating in excess of 20 percent for the service-connected lumbar spine disability have not been met.  

The evidence shows that, even considering additional limitation of motion or function of the lumbar spine due to pain or other symptoms such as weakness, fatigability, and painful motion, as well as limited motion during flare-ups (see 38 C.F.R. §§ 4.40 , 4.45, 4.59, DeLuca), the evidence does not show that the lumbar spine disability more nearly approximates the criteria for a higher disability rating of 40 percent.  Such factors that may additionally limit motion and function were considered and assessed by the VA examiners in 2010 and 2015, and the flexion of the lumbar spine with consideration of these factors was still well beyond 30 degrees.  Essentially, her functional limitations are already considered in her current 20 percent evaluation in her, and additional compensation for these symptoms is not warranted. Additionally, the Veteran reported no incapacitating episodes during her 2015 examination, suggesting the flare-ups were not incapacitating. The criteria for a rating in excess of 20 percent for the service-connected lumbar spine disability have not been met. 

A rating in excess of 20 percent is also not warranted for the lumbar spine disability under the provisions of Diagnostic Code 5243.  The weight of the evidence shows that the service-connected lumbar spine disability is not manifested by intervertebral disc syndrome and is not productive of incapacitating episodes having a total duration of at least four weeks during the past 12 months.  The February 2015 VA examination report indicates that the VA examiner specifically indicated that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  The treatment records and VA examination reports show that the Veteran had complaints of flare-ups of back pain but there is no evidence that any physician prescribed bed rest or the flare-ups caused incapacitation.  The Veteran has denied any physician prescribed bed rest or incapacitation due to the lumbar spine disability.  Physician-prescribed bed rest is the requirement for an incapacitating episode.  See 38 C.F.R. § 4.71a , Diagnostic Code 5243, Note 1.  For these reasons, the Board finds that a disability evaluation in excess of 20 percent for the lumbar spine disability is not warranted under Diagnostic Code 5243.  38 C.F.R. § 4.71a.   

In summary, on this record, the assignment of a disability rating in excess of 20 percent for the service-connected lumbar spine disability is not warranted from April 12, 2011.  38 C.F.R. § 4.71a , Diagnostic Codes 5235 to 5243. 

In this case, service connection is in effect for right and left leg numbness as secondary to the service-connected lumbar spine degenerative arthritis and 20 percent ratings are assigned to each lower extremity under Diagnostic Code 8520 for moderate impairment.  See the January 2014 decision.  The Veteran was provided appellate rights but did not appeal that decision.  

Diagnostic Codes 8520-8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-8730.  Under Diagnostic Code 8520, an 80 percent evaluation is assigned for complete paralysis of the sciatic nerve with foot dangle and drop, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  A 60 percent evaluation is assigned for incomplete paralysis of the sciatic nerve that is severe with marked muscular dystrophy, a 40 percent evaluation is assigned for incomplete paralysis that is moderately severe, a 20 percent evaluation is assigned for moderate incomplete paralysis, and a 10 percent evaluation is assigned for mild paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

The Board finds that a disability evaluation in excess of 20 percent is not warranted for the serviced-connected numbness in the left and right legs.  The medical evidence does not show findings of more than moderate incomplete paralysis or impairment.  The December 2013 VA examination report indicates that the incomplete paralysis of the right and left lower legs was moderate.  The April 2010 and February 2015 VA examination reports indicate that neurological examination was essentially normal.  

38 C.F.R. § 4.124a indicates that the term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less that the type picture for complete paralysis given with each nerve...When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  There is no evidence of moderately-severe or severe incomplete paralysis.  There is no evidence of complete paralysis.  Thus, the Board finds that ratings higher than 20 percent are not warranted for the numbness to the left and right lower extremities under Diagnostic Code 8520.

Extraschedular rating

The Board has also considered whether referral for an extraschedular rating is warranted for the service-connected lumbar spine disability.  See 38 C.F.R. § 3.321 and Thun v. Peake, 22 Vet. App. 111 (2008).  Here the schedular rating criteria used to rate the Veteran's low back disability reasonably describe and assess the Veteran's disability levels and symptomatology. 

As discussed, the Veteran's symptoms and functional limitations due to the low back disability are contemplated by the rating schedule, and the assigned schedular evaluations, therefore, are adequate.  The rating criteria reasonably describe her disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria for spine disabilities contemplate limitation of motion of the spine and symptoms such as pain (whether or not it radiates) in the area of the spine.  The schedular rating criteria, the General Rating Formula for Diseases and Injuries of the Spine and the formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, specifically provide for disability ratings based on limitation of motion (flexion and combined ranges of motion, including ankylosis), including due to pain and other orthopedic factors which are incorporated into the schedular rating criteria (see 38 C.F.R. §§ 4.21 , 4.40, 4.45, 4.59; DeLuca), other objective findings such as muscle spasm, tenderness, altered gait, abnormal spinal contour, and loss of height of vertebral body.  Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

3.  Claim to Reopen Service Connection for a Psychiatric Disorder

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

In order to reopen a claim which has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

In this case, the RO issued a decision in March 2004 which denied service connection for a psychiatric disorder manifested by adjustment disorder and suicide attempt.  The RO found that there was no evidence of a current psychiatric disorder.  The Veteran was notified of the decision and she did not perfect an appeal.  The March 2004 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The evidence of record at the time of the March 2004 decision consisted of the Veteran's service treatment records and VA treatment records dated in February 2003. 

In July 2009, the Veteran applied to reopen her previously denied claim for service connection for a psychiatric disorder.  Since the March 2004 decision, additional evidence has been received.  The additional evidence received consists of treatment records from Kaiser dated from 1997 to 2003; VA treatment records dated from January 2003 to May 2015, and VA examination reports dated in 2009, 2010, 2013, and 2015.  

The Board has reviewed the evidence submitted to the record since the March 2004 decision and finds that new and material evidence has not been received, and the claim for service connection for a psychiatric disorder is not reopened. 

The VA treatment records dated in February 2003 were part of the record at the time of the March 2004 decision.  Therefore, this evidence is duplicative and is not new.  

The remaining evidence including VA treatment records and the VA examination reports is new evidence because this evidence was not part of the record at the time of the March 2004 decision.  However, this evidence is not material because this evidence does not relate to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder.  This additional evidence does not address pertinent symptoms or disorders.  This evidence is not relevant to the service connection claim the Veteran is attempting to reopen but addresses multiple unrelated disabilities.  This evidence is not relevant to the issue on appeal, and therefore it does not relate to an unestablished fact necessary to substantiate the claim.  This claim was previously denied because there was no evidence of a current psychiatric disorder.  The newly submitted evidence does not establish a current psychiatric disorder.  This evidence does not raise a reasonable possibility that a current psychiatric disorder was incurred in active service or is related to active service.  The Veteran has not presented evidence that speaks directly to the element which was not of record, mainly evidence of a current psychiatric disorder.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006)(finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").

Accordingly, the Board finds that new and material evidence has not been received to reopen service connection for a psychiatric disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The appeal is denied. 


ORDER

Entitlement to an initial disability rating in excess of 20 percent for the service-connected lumbar spine disability is denied. 

New and material evidence not having been received, the appeal to reopen service connection for a psychiatric disorder is denied.


REMAND

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014). 

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  See also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).

The Veteran was most recently afforded a VA examination in February 2015.  However, the VA examiner did not report whether there was disfigurement to the head, face, or neck or other scars due to the service-connected acne.  See 38 C.F.R. § 4.118, Diagnostic Code 7828 (2015).  The examination report shows that the acne affects the face and neck but the report does not address whether there are any characteristics of disfigurement.  Thus, the Board finds that additional examination is necessary to determine whether the Veteran has disfigurement or other scars due to the acne. 

The RO should also contact the Veteran by letter and request that she provide sufficient information, and if necessary authorization, to enable the RO to obtain the pertinent VA and non-VA treatment records showing treatment of the service-connected acne.  The RO should make an attempt to obtain any treatment records identified by the Veteran. 

Accordingly, the case is REMANDED for the following action:
 
1.  Contact the Veteran and ask her to identify all VA and non-VA medical treatment rendered for the service-connected acne.   

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file. 

2.  Schedule the Veteran for a VA skin disorders examination in order to determine the severity of the service-connected acne.  If such examination cannot be conducted during a period of flare-up of the skin disorders, the examiner should record a detailed clinical history referable to the manifestations.  The Veteran's VA claims folder should be made available to the examiner for review in connection with the examination.  

The examiner should report whether the acne is deep or superficial and whether the acne affects 40 percent or more of the face and neck or whether there is deep acne other than on the face and neck.  

The examiner should specify whether the service-connected acne cause scars.  If so, the examiner should report the location and size (length and width measured in inches or square centimeters) of the scar.  The examiner should report whether the scar is deep (associated with underlying soft tissue damage) or superficial; causes limited motion; unstable (frequent loss of covering over the scar); painful on examination; or causes limitation of function of the affected part.  The examiner should report the area or areas affected by the scars in square inches or centimeters.  Scars in widely separated areas such as on two or more extremities should be measured separately. 

The examiner should specify whether the service-connected acne cause scars on the head, face, or neck.  Regarding any scars affecting the head, face, and neck, the examiner should identify whether there is visible or palpable tissue loss and/or gross distortion or asymmetry of one feature or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips. 

The examiner should specify if any of the following characteristics of disfigurement are present and if so list each: scar is 5 or more inches in length; scar is at least 1/4 inch wide at the widest part; surface contour of scar is elevated or depressed on palpation; scar is adherent to underlying tissue; in an area exceeding 6 square inches, the skin is either hypo- or hyper-pigmented, of abnormal texture (irregular, atrophic, shiny, scaly, etc.), underlying soft tissue is missing, and/or skin is indurated and inflexible.

A complete rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing all indicated development and accomplishing any other action deemed necessary, readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefits sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and her representative and they should be afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


